TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00605-CV



                                     Gregory Garrett, Appellant

                                                 v.

              North Park Homeowners Association and April Rogoyski, Appellees




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
            NO. GN203379, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                On October 8, 2002, appellant filed a motion to dismiss this cause. The appellant has

informed this Court that he no longer desires to prosecute this appeal. Accordingly, we will grant

appellant=s motion and dismiss this appeal.




                                               __________________________________________

                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: October 17, 2002
Do Not Publish